Per Curiam.
Suit on an account for work and labor. Judgment for plaintiff. Counsel say the Court erred in instructing the jury. The instruction states, briefly, “that in case of conversations between parties, the declarations of one party may be received and the other rejected.”
“The instruction should have been, that both should be weighed, and, if possible, reconciled with the facts in the case; and if not, then, that the jury were the judges of the weight to be given to each.”
Thus far from the brief of counsel.
The record says the Court gave the following instructions: “ The declarations of one party and the replies of the other, in -a conversation had between the two, are evidence when *371proven in a cause; but the jury may believe those of one side and reject those of the other, if the jury, from all the . circumstances surrounding the case, believe one to be true and the other untrue. It is like all other evidence, and is to be weighed in the same way; and if the statements of one were consistent with truth, and the other not, they may be adopted and the other rejected.”
J. M. La Rue and L). Royse, for appellant.
■The judgment is affirmed, with 10 per cent, damages and costs.